    Case: 1:20-cv-01551 Document #: 19 Filed: 07/29/20 Page 1 of 3 PageID #:146



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Daniela Veljkovic                              )
                                               )
               Plaintiff,                      )       Case No. 20 CV 1551
                                               )
        v.                                     )       The Honorable Gary Feinerman
                                               )
Board of Education of the City of Chicago      )
                                               )
               Defendant.                      )

         THE BOARD’S UNOPPOSED MOTION FOR EXTENSION OF TIME
        TO ANSWER OR OTHERWISE PLEAD TO PLAINTIFF’S COMPLAINT

        Defendant, the Board of Education of the City of Chicago, through its undersigned counsel,

and pursuant to Federal Rule of Civil Procedure (“Rule”) 6, respectfully requests an extension of time

to file its answer or other responsive pleading to Plaintiff’s Complaint to an including August 7, 2020.

In support thereof, Defendant states the following:

   1. Plaintiff filed the instant case on March 4, 2020. ECF No. 1.

   2. On June 2, 2020, Plaintiff sent a waiver of service for the Board and the Board executed the

waiver. The responsive pleading to the Complaint is due August 3, 2020. ECF No. 14.

   3. Defendants request that that date to file their responsive pleading be extended to and including

August 7, 2020.

   4. An unforeseen, pressing matter regarding the Chicago Public Schools reopening needed to be

addressed by the assigned Board counsel and the undersigned counsel has to file a Reply in further

support of its Motion to Dismiss before the Honorable Edmond Chang within the next three business

days.

   5. Due to this unforeseen, pressing matter and prior obligation in an unrelated matter, Board

counsel needs additional time to properly respond to Plaintiff’s Complaint. This request for an

extension is not meant for the purpose of delay.
     Case: 1:20-cv-01551 Document #: 19 Filed: 07/29/20 Page 2 of 3 PageID #:147



    6. On July 29, 2020, the undersigned counsel contacted Plaintiff’s counsel, who indicated

Plaintiff has no objection to the relief sought in this Motion.

                                        CONCLUSION

        The Board respectfully requests that the Court grant it unopposed motion for extension of

time to file its answer or other responsive pleading to and including August 7, 2020, and any other

relief to which they may be entitled.

Dated: July 29, 2020                            Respectfully Submitted,

                                                DEFENDANTS BOARD OF EDUCATION OF
                                                THE CITY OF CHICAGO

                                                JOSEPH MORIARTY, General Counsel

                                                By:    Helena B. Wright
                                                Helena B. Wright, Attorney No. 6298789
Helena B. Wright / hbwright@cps.edu
Board of Education of the City of Chicago
One North Dearborn Street
Law Department, Suite 900
Chicago, Illinois 60602
Tel: (773) 553-1700
Fax: (773) 553-1701




                                                   2
     Case: 1:20-cv-01551 Document #: 19 Filed: 07/29/20 Page 3 of 3 PageID #:148



                                  CERTIFICATE OF SERVICE

         I, Helena B. Wright, an attorney of record, hereby state that on July 29, 2020, I electronically
filed the above The Board’s Unopposed Motion for Extension of Time to Answer or Otherwise
Plead to Plaintiff’s Complaint using the Court’s CM/ECF Filing System, which will send electronic
notice to all counsel of record.




                                                By:       Helena B. Wright
                                                          Helena B. Wright, Attorney No. 6298789




                                                      3
